IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ROBERT F. POOLE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-3747

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 5, 2017.

Petition for Writ of Mandamus -- Original Jurisdiction

Robert F. Poole, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is dismissed.

WETHERELL, RAY, and MAKAR, JJ., CONCUR.